Title: Memorandum to George Taylor, Jr., 22 November 1793
From: Jefferson, Thomas
To: Taylor, George, Jr.


The following commissions wanting

− + Arthur Livermore Attorney for the District of New Hampshire.
− + Robert Scott (Phila.) to be Engraver to the Mint.
− + Robert Denny to be Collector for the district of Annapolis x
− + Wm. Mc. Pherson Naval officer for the District of Philada. x
  + Walter Stewart Surveyor of the district of Philada. and Inspector of the revenue for the port of Philada.



− + William Barker  2d. Mate
}
Collector Charleston and capt. of Cutter.
}
This memorandum for Barker and Cozens is exactly copied from one from the Secy. of the Treasury. If it is not understood, explanations must be asked at his office.


− + Matthew Cozens 3d. Mate     Note dates of Com.




 
Th: J. returns the blanks, as we are now near enough to obtain commissions from the office.
Nov. 22. 93.
